Citation Nr: 1302384	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-31 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected deep vein thrombosis of the left leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2004 by the RO.

The Virtual VA paperless claims processing system contains electronic copies of records of VA treatment dated through September 2012 that are not associated with the Veteran's paper claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

In its August 2011 remand, the Board requested that records of private treatment identified by the Veteran be sought and associated with the claims file.

On August 28, 2012, a large quantity of private medical records from Uniontown Hospital was received at the Appeals Management Center (AMC), in Washington, D.C.  The date of receipt is demonstrated by the AMC date stamp on a letter with which they were received.  

The records appear to have been printed on August 20, 2012, at Uniontown Hospital, and then shipped to the AMC, with an accompanying CD, and received on August 28.  The records consist of thousands of pages and occupy approximately eight VA claims folders.

Additionally, on September 4, 2012, Flores & Flores Medical Associates faxed to the Appeals Management Center records of treatment of the Veteran from March 2011 to March 2012, some of which show normal clinical evaluation of the lower extremities, but some of which show edema of the lower extremities, including the left thigh.

In a September 20, 2012, Supplemental Statement of the Case (SSOC), the Veteran was incorrectly informed by the AMC that, as of that date, it had not received a response to its requests for medical records from Flores & Flores Medical Associates or Uniontown Hospital.  

The September 20, 2012, SSOC omitted any consideration of these records, notwithstanding that they were received in August 2012 and September 2012, prior to issuance of the SSOC, as discussed.  

Instead, the SSOC informed the Veteran that the records had not been received and that it was ultimately her responsibility to ensure that VA receives the records.

Upon review of the newly received medical records, the Board has determined that it cannot review the records in the first instance without prejudice to the Veteran's claim.  

Thus, a remand for initial consideration of the records by the agency of original jurisdiction (AOJ) and issuance of a Supplemental Statement of the Case (SSOC) by the AOJ is required.  See 38 C.F.R. § 19.31 (Supplemental Statement of the Case).

Further, the Board does not have the medical expertise to interpret some of the technical findings in the newly received medical records as they pertain to the applicable rating criteria for the Veteran's service-connected deep vein thrombosis of the left leg.  

Therefore, in conjunction with the newly scheduled VA examination (see directly below), the Board will request that the VA examiner review those aspects of the newly received medical records that are relevant to her claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Although the Board had noted in its August 2011 remand of the this matter that the Veteran had not appeared for a VA examination in March 2010, and determined that it would not provide the Veteran another opportunity to attend an examination, the Board's current review of the newly received Uniontown Hospital records reveals that the Veteran received inpatient, outpatient, and emergency room treatment during the period from February 2010 to April 2010, for an acute venous embolism and episode of deep vein thrombosis of the left leg.  It appears that she was hospitalized for this condition for most of March 2010.  

Further, the newly received records reflect changes over time in the Veteran's medical condition and recurring periods of hospitalization.  

Moreover, as noted in the Board's December 2009 remand of this matter, a VA examination has not been accomplished at any time during the course of the pendency of the claim on appeal.  

With these factors in mind, as well as the Veteran's recent cooperation in the development of her claim, the Board finds that the Veteran should be afforded another opportunity to attend a VA examination if feasible.  See 38 U.S.C.A. § 5103A(d).     

On remand, the Veteran should be requested to identify any relevant VA or private medical evidence for the period from August 2012 forward, and, if such exists, the RO should seek to assist her in obtaining the evidence and associating it with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have her identify all records of VA and non-VA health care providers who have treated her for the service-connected left leg deep vein thrombosis since August 2012.  

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The RO also should inform the Veteran that the records from Flores & Flores Medical Associates received by the AMC in August 2012 were for the period from March 2011 to March 2012 only and assist her in obtaining any additional records from Flores & Flores Medical Associates not previously received.

The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain copies of the records on his own and submit them to the RO.

2. Once all available relevant medical records have been received, the RO should make arrangements to have the Veteran scheduled for a VA examination for the purpose of determining the severity of her service-connected left leg deep vein thrombosis. 

As the Veteran's disability picture is a complex one, the Board finds that a physician with expertise in an appropriate field of medicine must conduct the examination.

The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

The records reviewed must include those of treatment and hospitalization for an acute episode of embolism and deep vein thrombosis of the left leg at Uniontown Hospital in February and March 2010.
  
If deemed appropriate by the examiner, the Veteran should be scheduled for further examinations.  All indicated tests and studies should be performed.

The examiner should take a history from the Veteran as to the nature and extent of her service-connected deep vein thrombosis, with emphasis on the period from April 2003 forward.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

The examiner should list the periods of hospitalization for this condition from March 2003 forward.

The examiner should state whether the Veteran's left leg edema is better described as intermittent or persistent.

The examiner should state whether, or describe the extent to which, the Veteran's left leg edema is relieved by elevation or compression hosiery.

The examiner should state whether the Veteran has stasis pigmentation or eczema related to her left leg deep vein thrombosis, and if so, whether the stasis pigmentation or eczema is persistent.

The examiner should state whether the Veteran has ulceration related to her left leg deep vein thrombosis, and if so, whether the ulceration is persistent or recurrent in nature.

The examiner should state whether the Veteran has massive board-lie edema with constant pain at rest.

The examiner should provide a discussion of whether the Veteran's symptoms of deep vein thrombosis of the left leg have been relatively stable, or are characterized by episodes of flare-ups, or have progressively worsened, from March 2003 forward.

The examiner should provide a discussion of the impact of the Veteran's deep vein thrombosis of the left leg on her social and occupational functioning, ordinary activities of daily life, and activities of daily living (ADLs).  

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

3. After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase in light of all the evidence of record.  This must include consideration of the private medical evidence received from Flores & Flores Medical Associates and Uniontown Hospital in August 2012 and September 2012, respectively.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity in order to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until she is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

